DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Voris et al. (US 2016/0067740 A1).
As to claim 1, Voris et al. teaches a method of fabricating a part by additive manufacturing, the method comprising the following steps: providing a digital model of the part that is to be fabricated; orienting the digital model relative to a construction direction, said construction direction being a direction in which the part is to be constructed and in which fabrication layers are stacked on one another during additive manufacturing (Figures 1 and 2), in such a manner that the surface to be spared presents a construction angle greater than 30°, the construction angle being an angle the surface to be spared and a plane orthogonal to the construction direction, and making the part to be fabricated layer by layer using an additive manufacturing technique based on the digital model (Figs. 1, 2 and 5-8, para 0014), wherein making the part is performed by staking the fabrication layers during additive manufacturing such that the surface to be spared on the part presents an angle greater than 30° with the plane orthogonal to the direction in which the fabrication layers are stacked on one another during said additive manufacturing (as shown in the Figures).
The recitation that “the part to be fabricated being a bladed stator ring sector” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-Kropa v. Roble, 88 USPQ 478 (CCPA 1951).
As to claims 3-7, 11 and 13-14 the object has a chamfered shape absent any other definition in the claims with the claimed angle as shown in Figures 4-9 with the nozzle being a spreader tool as it spreads the filament onto the model.
	As to claims 8-9, the structure is printed without any external support structures and internal supports such as infill in paras 0004, 0030, 0051, for example.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eilken et al. (US 2016/0144574 A1)
As to claim 1, Eilken et al. teaches a method of fabricating a part by additive manufacturing, the method comprising the following steps: providing a digital model of the part that is to be fabricated; orienting the digital model relative to a construction direction, said construction direction being a direction in which the part is to be constructed and in which fabrication layers are stacked on one another during additive manufacturing (Fig. 4), in such a manner that the surface to be spared presents a construction angle greater than 30°, the construction angle being an angle the surface to be spared and a plane orthogonal to the construction direction, and making the part to be fabricated layer by layer using an additive manufacturing technique based on the digital model (Abstract, Figs., para 0012, 0050-0058), wherein making the part is performed by staking the fabrication layers during additive manufacturing such that the surface to be spared on the part presents an angle greater than 30° with the plane orthogonal to the direction in which the fabrication layers are stacked on one another during said additive manufacturing (as shown in the Figures, paras 0050-0058, for example).
Kropa v. Roble, 88 USPQ 478 (CCPA 1951).
Though it can be gleaned from the Figures that the angle relative the construction angle in Eilken et al. is within the claimed range, it is alternatively obvious to place the angle relative the construction angle within the claimed range, in particular because the angles in Eilken are experimentally determined (abstract,  paras 0051-0059.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the angle relative the construction angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 2, the part fabricated is in the aero industry in para 0003.
As to claims 3-7, 11 and 13-14 the object has a chamfered shape absent any other definition in the claims with the claimed angle as shown and as discussed above in Figures 3 and 5-6 with the nozzle being a spreader tool as it spreads the filament onto the model.
	As to claims 8-10, the structure is printed without any external support structures and internal supports such as infill in paras 0013, for example.  The introduction and removal of structural supports is disclosed to be known in the art in paras 0040-0041.
	As to claim 12, the method is used to fabricate parts used in aerospace industries, that would broadly include turbine engine parts.  Further, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeifer, 1962 C.D. 408 (1961).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715